



Exhibit 10.3
TENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN
AND SECURITY AGREEMENT


This Tenth Amendment to Revolving Credit, Term Loan and Security Agreement (the
“Amendment”) is made this 27th day of July, 2018 by and among EVINE LIVE INC., a
Minnesota corporation; VALUEVISION INTERACTIVE, INC., a Minnesota corporation;
VVI FULFILLMENT CENTER, INC., a Minnesota corporation; VALUEVISION MEDIA
ACQUISITIONS, INC., a Delaware corporation; VALUEVISION RETAIL, INC., a Delaware
corporation, NORWELL TELEVISION, LLC, a Delaware limited liability company and
PW ACQUISITION COMPANY, LLC, a Minnesota limited liability company (each a
“Borrower”, and collectively “Borrowers”); the financial institutions which are
now or which hereafter become a party thereto as lenders (the “Lenders”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).
BACKGROUND
A.    On February 9, 2012, Borrowers, Lenders and Agent entered into, inter
alia, that certain Revolving Credit, Term Loan and Security Agreement (as same
has been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.


B.     The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement, subject to
the terms and conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
1.Term Loan. Upon the effectiveness of this Amendment, each Lender, severally
and not jointly, shall reset the Term Loan by making available to Borrowers an
additional Advance thereunder in an amount equal to such Lender’s Commitment
Percentage of the principal amount of $5,820,697.82 (“Term Loan Increase”). The
outstanding principal balance of the Term Loan (including the Term Loan
Increase) as of the date hereof is $19,000,000. Notwithstanding anything to the
contrary contained in Section 2.4 of the Loan Agreement, the reset balance of
the Term Loan shall be, with respect to principal, payable as follows, subject
to acceleration upon the occurrence of an Event of Default under this Agreement
or termination of this Agreement: commencing on September 1, 2018 and on the
first day of each month thereafter in sixty (60) consecutive monthly
installments of principal each in the amount of $226,190; followed by a final
payment of all unpaid principal and accrued, but unpaid interest due and payable
on the last day of the Term. The Term Loan shall be evidenced by one or more
secured promissory notes (collectively, the “Amended and




--------------------------------------------------------------------------------





Restated Term Note”) in substantially the form attached hereto as Exhibit 2.4.
The Term Loan may consist of Domestic Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as Borrowing Agent may request. In the event that Borrowers
desire to obtain or extend a Eurodollar Rate Loan or to convert a Domestic Rate
Loan to a Eurodollar Rate Loan, Borrowing Agent shall comply with the
notification requirements set forth in Sections 2.2(b) and (d) and the
provisions of Sections 2.2(b) through (g) shall apply.


2.Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:
(a)Section 1.2 of the Loan Agreement shall be amended by adding the following
definition in the correct alphabetical order:


“In-Transit Credit Card Receipts” shall mean the obligations owing by a credit
card processor to the borrower on account of charges of a Customer prior to the
credit card settlement date.
(b)Section 1.2 of the Loan Agreement shall be amended by deleting the following
definitions in their entirety and replacing them as follows:


“Applicable Margin” shall mean (a) prior to the Adjustment Date (as defined
below) an amount equal to the amount set forth in Level II in the chart below
and (b) on and after the first Adjustment Date, upon receipt by Agent of the
annual financial statements of Borrowers on a Consolidated Basis and related
Compliance Certificate for the fiscal year ending on or about January 31, 2019
required under Section 9.7, and thereafter upon receipt of the annual financial
statements of Borrowers on a Consolidated Basis and related Compliance
Certificate required under Section 9.7 for the most recently ended fiscal year
(such first day of the applicable fiscal month after the annual financial
statements are due under Section 9.7, an “Adjustment Date”), the Applicable
Margin for each type of Advance under the Term Loan shall be adjusted, if
necessary, to the applicable percent per annum set forth in the pricing table
below corresponding to the TTM Leverage Ratio for the trailing four quarter
period ending on the last day of the most recently completed fiscal quarter
prior to the applicable Adjustment Date:
 
TTM Leverage Ratio
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
 
 
Term Loan
Term Loan
Level I
Less than 3.00
2.0%
3.0%
Level II
Greater than or equal to 3.00 but less than 4.00
2.5%
3.5%
Level III
Greater than or equal to 4.00
3.0%
4.0%



2

--------------------------------------------------------------------------------







If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Sections 9.7 by the dates required pursuant to
such sections, each Applicable Margin shall be conclusively presumed to equal
the highest Applicable Margin specified in the pricing table set forth above
until the date of delivery of such financial statements, certificates and/or
other information, at which time the rate will be adjusted based upon the TTM
Leverage Ratio reflected in such statements. Notwithstanding anything to the
contrary contained herein, immediately and automatically upon the occurrence of
any Event of Default and during the continuance thereof, each Applicable Margin
shall increase to and equal the highest Applicable Margin specified in the
pricing table set forth above and shall continue at such highest Applicable
Margin until the date (if any) on which such Event of Default shall be cured or
waived in accordance with the provisions of this Agreement, at which time the
rate will be adjusted based upon the TTM Leverage Ratio reflected on the most
recently delivered financial statements and Compliance Certificate delivered by
Borrowers to Agent pursuant to Section 9.7. Any increase in interest rates
payable by Borrowers under this Agreement and the Other Documents pursuant to
the provisions of the foregoing sentence shall be in addition to and independent
of any increase in such interest rates resulting from the occurrence of any
Event of Default (including, if applicable, any Event of Default arising from a
breach of Sections 9.7) and/or the effectiveness of the Default Rate provisions
of Section 3.1 hereof.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the TTM Leverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the TTM Leverage Ratio for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the TTM
Leverage Ratio would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Advances under the Term Loan for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the TTM Leverage Ratio would have resulted in a lower interest rate for such
period, then the interest accrued on the applicable outstanding Advances for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to be retroactively decreased by, and Agent and Lenders shall apply a
credit to Borrowers’ account in an amount equal to the excess of the amount of
interest that was actually paid for such


3

--------------------------------------------------------------------------------





period over the amount of interest that should have been paid for such period;
provided, that, if as a result of any restatement or other event or other
determination by Agent a proper calculation of the TTM Leverage Ratio would have
resulted in a higher interest rate for one or more periods and a lower interest
rate for one or more other periods (due to the shifting of income or expenses
from one period to another period or any other reason), then the amount payable
by Borrowers pursuant to clause (i) above shall be based upon the excess, if
any, of the amount of interest that should have been paid for all applicable
periods over the amounts of interest actually paid for such periods.
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) without duplication and to the extent such
amounts reduced net income of the Borrowers on a Consolidated Basis for such
period (a) depreciation expenses for such period, plus (b) amortization expenses
for such period, plus (c) non-cash equity based compensation expenses incurred
by Borrowers for such period, plus (d) expenses actually incurred related to
shareholder response costs, fees, charges and legal expenses incurred and paid
for by Borrowers during the fiscal year ended on or about January 31, 2015 not
to exceed $3,517,000 and the related management changes expenses incurred and
paid during such period, not to exceed $5,520,000, in the aggregate not to
exceed $9,037,000 plus (e) expenses actually incurred related to management
changes incurred and paid for by Borrowers during the fiscal year ended on or
about January 31, 2016 not to exceed $3,600,000 in the aggregate plus (f)
non-cash losses incurred by Borrowers during such period in connection with the
sale of Norwell’s premises located at 2 Bert Drive, #4, West Bridgewater,
Massachusetts and the MA Personal Property plus (g) non-cash impairment charges
and non-cash write-downs for such period plus (h) expenses actually incurred
related to executive transitions incurred by Borrowers during the fiscal year
ending on or about January 31, 2017 not to exceed $4,200,000 in the aggregate
plus (i) expenses actually incurred related to upgrades made to the Bowling
Green, Kentucky expansion project incurred and paid for by Borrowers during the
fiscal year ending on or about January 31, 2017 not to exceed $425,000 in the
aggregate plus (j) an amount equal to the lesser of (1) 10% of EBITDA for such
period and (2) $2,000,000 incurred and paid during any fiscal year for
restructuring, one-time or unusual expenses acceptable to Agent in its Permitted
Discretion.


“Maximum Term Loan Amount” shall mean $19,000,000.


“Revolving Applicable Margin” shall mean (a) prior to the Revolving Adjustment
Date (as defined below) an amount equal to the amounts set forth in Level II in
the chart below, and (b) on and after the first Revolving Adjustment Date, upon
receipt of the financial statements of Borrowers on a Consolidated Basis and
related Compliance Certificate required under Section


4

--------------------------------------------------------------------------------





9.7 or 9.8, as applicable, for the fiscal quarters or fiscal years, as
applicable, ending on or about January 31 and July 31 of each year (such first
day of the applicable fiscal month after the quarterly or audited financial
statements are due under Section 9.7 or 9.8, as applicable, a “Revolving
Adjustment Date”), the Revolving Applicable Margin for each type of Revolving
Advance shall be adjusted, if necessary, to the applicable percent per annum set
forth in the pricing table below corresponding to the TTM Leverage Ratio for the
trailing four quarter period ending on the last day of the most recently
completed fiscal quarter prior to the applicable Revolving Adjustment Date:
 
TTM Leverage Ratio
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
 
 
Revolving Advances
Revolving Advances
Level I
Less than 3.00
1.0%
2.0%
Level II
Greater than or equal to 3.00 but less than 4.00
1.5%
2.5%
Level III
Greater than or equal to 4.00
2.0%
3.0%



If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Section 9.7 or 9.8, as applicable, by the date
required pursuant to such section, each Revolving Applicable Margin shall be
conclusively presumed to equal the highest Revolving Applicable Margin specified
in the pricing table set forth above until the date of delivery of such
financial statements, certificates and/or other information, at which time the
rate will be adjusted based upon the TTM Leverage Ratio reflected in such
statements. Notwithstanding anything to the contrary contained herein, Agent
shall have the right upon the occurrence of any Event of Default and during the
continuance thereof, to increase each Revolving Applicable Margin to equal the
highest Revolving Applicable Margin specified in the pricing table set forth
above and shall continue at such highest Revolving Applicable Margin until the
date (if any) on which such Event of Default shall be cured or waived in
accordance with the provisions of this Agreement, at which time the rate will be
adjusted based upon the TTM Leverage Ratio reflected on the most recently
delivered financial statements and Compliance Certificate delivered by Borrowers
to Agent pursuant to Section 9.7 or 9.8, as applicable. Any increase in interest
rates payable by Borrowers under this Agreement and the Other Documents pursuant
to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates resulting from the occurrence
of any Event of Default (including, if applicable, any Event of Default arising
from a breach of Section 9.7 or 9.8, as applicable) and/or the effectiveness of
the Default Rate provisions of Section 3.1 hereof.


5

--------------------------------------------------------------------------------





If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the TTM Leverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the TTM Leverage Ratio for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the TTM
Leverage Ratio would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Revolving Advances for such period under the provisions
of this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and Borrowers shall be obligated to immediately pay to Agent for
the ratable benefit of Lenders an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (ii) if the proper calculation of the TTM
Leverage Ratio would have resulted in a lower interest rate for such period,
then the interest accrued on the applicable outstanding Revolving Advances for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to be retroactively decreased by, and Agent and Lenders shall apply a
credit to Borrowers’ account in an amount equal to the excess of the amount of
interest that was actually paid for such period over the amount of interest that
should have been paid for such period; provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the TTM Leverage Ratio would have resulted in a higher interest rate for one
or more periods and a lower interest rate for one or more other periods (due to
the shifting of income or expenses from one period to another period or any
other reason), then the amount payable by Borrowers pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest that should
have been paid for all applicable periods over the amounts of interest actually
paid for such periods.
“TTM Leverage Ratio” shall mean as of the date of any determination, the ratio
of Borrowers’ Funded Debt (minus the aggregate amount of unrestricted cash held
by Borrowers in Blocked Accounts or Depository Accounts established at the
Agent) to EBITDA for the trailing twelve month period.
(c)Section 2.1 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:


2.1 Revolving Advances.


(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts


6

--------------------------------------------------------------------------------





outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit and (y) an amount equal to
the sum of:
(i) up to 85%, subject to the provisions of Section 2.1(b) hereof (“Receivables
Advance Rate”), of Eligible Consumer Receivables, plus
(ii) up to the lesser of (A) 60%, subject to the provisions of Section 2.1(b)
hereof, of the value of the Eligible Inventory and Eligible T-Mobile Inventory,
and (B) 85% of the appraised net orderly liquidation value of Eligible Inventory
and Eligible T-Mobile Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion, as more particularly
described in the Borrowing Base Certificate) (as applicable, the “Inventory
Advance Rate” and together with the Receivables Advance Rate, collectively, the
“Advance Rates”), plus
(iii) up to $1,500,000 of In-transit Credit Card Receipts, minus
(iv) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus
(v) such reserves, including a dilution reserve only to the extent that the
Borrowers’ average dilution (the Borrower’s rolling 12-month average return
rate) exceeds 5.0%, as Agent may reasonably deem proper and necessary in its
Permitted Discretion from time to time (it being understood that no dilution
reserve shall be imposed if Borrower’s average dilution does not exceed 5.0%).
The amount derived from the sum of (x) Sections 2.1(a)(y)(i)-(iii) minus (y)
Sections 2.1(a)(y)(iv) and (v) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).
(d)Section 6.5(d) of the Loan Agreement shall be deleted in its entirety and
replaced as follows:


(d)Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in the aggregate amount
for all Borrowers in excess of the amount corresponding to such fiscal year as
shown below:
Fiscal year ending on or about January 31, 2018 and each fiscal year thereafter
$12,000,000 plus any amount by which EBITDA for the prior fiscal year exceeds
$15,000,000



7

--------------------------------------------------------------------------------







; provided that any equity funds raised by Borrowers and used towards Capital
Expenditures shall be excluded from the Capital Expenditures calculation for any
fiscal year.






(e)Section 7.7 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:


7.7    Dividends. Pay or make any distribution on any Equity Interest of any
Borrower or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interest, or of any options to
purchase or acquire any such Equity Interest of any Borrower (other than any
such distribution or payment to a Borrower), except that, so long as no Default
or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom: (a) any Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
Equity Interests (other than Disqualified Stock) of such Person; (b) Evine may
make payments for withholding taxes to the extent required in connection with
the exercise of employee stock options in exchange for common stock of any such
Person pursuant to any net exercise provision described in the documents
governing such stock options in an amount not to exceed $250,000 in any year;
and (c) so long as Borrowers’ have Undrawn Availability of not less than
$25,000,000 both prior to and after giving effect to such payment, repurchase
stock of Evine in an amount not to exceed $3,000,000 in the aggregate during the
Term.


(f)Section 9.2 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:


9.2    Schedules. Deliver to Agent (i) on or before the twentieth (20th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger (including ageing of accrued
cable access fees included in accounts payable), (c) Inventory reports
(including breakout by category), (d) monthly reporting of the prior month’s
Average FICO Score and (e) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement), provided that Agent may require Borrowing Base
Certificates on a weekly basis in its reasonable discretion; and (ii) each week,
(1) summary Inventory reports (including breakout by category), (2) reporting of
weekly sales, collections and credits, (3) a Value Pay Plan ageing summary and
(4) updated In-transit Credit Card Receipts for


8

--------------------------------------------------------------------------------





the prior week. In addition, each Borrower will deliver to Agent at such
intervals as Agent may reasonably require: (i) confirmatory assignment
schedules; (ii) copies of Customer’s invoices; (iii) evidence of shipment or
delivery; and (iv) such further schedules, documents and/or information
regarding the Collateral as Agent may reasonably require including trial
balances and test verifications. Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder. The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Borrower and delivered to Agent
from time to time solely for Agent’s convenience in maintaining records of the
Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.


(g)Section 13.1 of the Loan Agreement shall be deleted in its entirety and
replaced as follows:


13.1    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until July __, 2023 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon ten (10) Business Days’ prior written notice and upon payment in full
of the Obligations other than contingent indemnification Obligations for which
no claim has been asserted and Letters of Credit to the extent such Letters of
Credit have been cash collateralized.


3.Representations and Warranties. Each of the Borrowers hereby:
(a)    reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);
(b)    reaffirms all of the covenants contained in the Loan Agreement, covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;
(c)    represents and warrants that no Default or Event of Default has occurred
and is continuing under any of the Existing Financing Agreements;
(d)    represents and warrants that it has the authority and legal right to
execute,


9

--------------------------------------------------------------------------------





deliver and carry out the terms of this Amendment, that such actions were duly
authorized by all necessary limited liability company or corporate action, as
applicable, and that the officers executing this Amendment on its behalf were
similarly authorized and empowered, and that this Amendment does not contravene
any provisions of its certificate of incorporation or formation, operating
agreement, bylaws, or other formation documents, as applicable, or of any
contract or agreement to which it is a party or by which any of its properties
are bound; and
(e)    represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
4.Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):


(a) Agent’s receipt of this Amendment fully executed by the Borrowers;


(b)Agent’s receipt, for the benefit of the Lenders, of an amendment fee in the
amount of $58,207, in immediately available funds, which fee shall be fully
earned as of the date of this Amendment, non-refundable and not subject to
pro-ration; and


(c)Agent’s receipt of fully executed Amended and Restated Term Loan Notes
(“Notes”);


(d)Agent shall have received a secretary and incumbency certificate for each
Borrower identifying all authorized officers with specimen signatures, a
certificate of no change to the organizational documents of each Borrower, and
authorizing resolutions of each Borrower authorizing the execution of this
Amendment and the Notes and the transactions contemplated herein;


(e)Agent shall have received the executed legal opinion of Faegre Baker Daniels,
LLP, in form and substance satisfactory to Agent which shall cover such matters
incident to the transactions contemplated by this Amendment as Agent may
reasonably require and each Borrower hereby authorizes and directs such counsel
to deliver such opinions to Agent and Lenders;


(f)Agent shall have received Uniform Commercial Code, judgment and state and
federal tax lien searches against Borrowers showing no Liens on any of the
Collateral, other than Permitted Encumbrances;


(g)Agent shall have received a closing certificate signed by the Chief Financial
Officer of each Borrower dated as of the Effective Date, stating that (i) all
representations and warranties set forth in the Loan Agreement and the Other
Documents are true and correct in all material respects on and as of such date
after giving effect to the updated schedules, except to the


10

--------------------------------------------------------------------------------





extent such representation or warranty was expressly made as of an earlier date,
in which case, such representation and warranty was true and correct in all
material respects on and as of such earlier date, (ii) each Borrower is on such
date in compliance in all material respects with all the terms and provisions
set forth in the Loan Agreement and the Other Documents and (iii) on such date
no Default or Event of Default has occurred or is continuing; and


(h)Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.


5.Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.


6.Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.


7.Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.


8.[Reserved].


9.Miscellaneous.


(a)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.


(b)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.


(c)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.


(d)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.


(e)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.


11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
    


[SIGNATURE PAGE TO TENTH AMENDMENT]



--------------------------------------------------------------------------------





BORROWERS:
EVINE LIVE INC.
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
Chief Financial Officer
 
 
 
 
VALUEVISION INTERACTIVE, INC.
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
CEO and President
 
 
 
 
VVI FULFILLMENT CENTER, INC.
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
CEO and President
 
 
 
 
VALUEVISION MEDIA ACQUISITIONS, INC.
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
CEO and President
 
 
 
 
VALUEVISION RETAIL, INC.
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
CEO and President
 
 
 
 
NORWELL TELEVISION, LLC
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
CEO and President
 
 
 
 
PW ACQUISITION COMPANY LLC
 
 
 
 
By:
/s/ DIANA PURCEL
 
Name:
Diana Purcel
 
Title:
CEO and President



[SIGNATURE PAGE TO TENTH AMENDMENT]



--------------------------------------------------------------------------------






AGENT:
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
/s/ SHERRY WINICK
 
 
Sherry Winick, Vice President
 
 
 
 
Address: 200 South Wacker Drive, Suite 600
 
Chicago, Illinois 60606
 
 
 
 
 
 
LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
/s/ SHERRY WINICK
 
 
Sherry Winick, Vice President
 
 
 
 
Revolving Commitment Percentage: 77.0%
 
Term Loan Commitment Percentage: 77.0%
 
 
 
 
CIBC BANK USA f/k/a THE PRIVATEBANK AND TRUST COMPANY, as Lender
 
 
 
 
By:
/s/ RICHARD PIERCE
 
Name:
Richard Pierce
 
Title:
Managing Director
 
 
 
 
Revolving Commitment Percentage: 23.0%
 
Term Loan Commitment Percentage: 23.0%





[SIGNATURE PAGE TO TENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY
AGREEMENT]